Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/820,402 ROD BRACKET filed on 3/16/2020.  Claims 1-20 are pending.  

Election/Restrictions
Applicant’s election without traverse of the Restriction/Election in the reply filed on 12/15/2020 is acknowledged. Claims 4-6, 11, 14 and 16-20 are withdrawn. 


Information Disclosure Statement
The information disclosure statement submitted on 3/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10, 12, 13 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,648,492 to Hanly. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim a the method of using a rod bracket with the a base, an arm and a rod cradle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4322050 to Roach and in view of United States Patent No. 99687092 to Cabanes.
With regards to claim 1, Roach teaches the apparatus.  It would be obvious to use the apparatus with the method because the method is inherent.  Roach teaches 
providing a first and a second rod bracket, each rod bracket having a bracket base (21) wherein the bracket base defines a first bracket mounting cavity and a second bracket mounting cavity and includes a base front, a base rear, a base top and a base bottom,

a bracket arm (30, 40), wherein the bracket arm includes a first bracket arm end and a second bracket arm end and wherein the first bracket arm end is securely associated with the bracket base, and a curtain rod cradle (47) integral with the second bracket arm end, wherein the bracket base further includes a first base side and a second base side and wherein the first bracket mounting cavity is located on the first base side and the second bracket mounting cavity is located on the second base side and wherein the first bracket mounting cavity and second bracket mounting cavity 
placing the first rod bracket on a flat surface such that the base rear is flat against the flat surface with the base top at a highest location on the flat surface such that the first and second base front openings are located higher on the flat surface than is the fixed arm; inserting a first fastener into the first base front opening of the first rod bracket; moving the first fastener through the first base mounting cavity of the first rod bracket until the first fastener enters the flat surface; inserting a second fastener into the second base front opening of the first rod bracket; moving the second fastener through the second base mounting cavity of the first rod bracket until the second fastener enters the flat surface; inserting a third fastener into the first base front opening of the second rod bracket; moving the third fastener through the first base mounting cavity of the second rod bracket until the third fastener enters the flat surface; inserting a fourth fastener into the second base front opening of the second rod bracket; and moving the fourth fastener through the second base mounting cavity of the second rod bracket until the fourth fastener enters the flat surface.
	Roach does not teach the angle of the fasteners.  
	Cabanes teaches cavities that are configured at an angle between about 30° and about 60° relative to a horizontal plane for the purpose of being more secure in the wall due to the angle.  It would be obvious to one of ordinary skill in the art to have angled the cavities for a more secure mount.  
	With regards to claim 2, it would be obvious from the structure in Roach that the method steps would be positioning a curtain rod within the rod cavity of the first and second rod brackets; inserting a rod (100) mounting screw (80) into a cradle cavity first opening of the first rod bracket; and rotating the rod mounting screw.
	With regards to claim 3, it would be obvious from the structure in Roach that the method steps inserting a rod mounting screw into a cradle cavity first opening of the second rod bracket; and rotating the rod mounting screw.
	With regards to claims 7 and 13, Cabanes teaches the method steps inherently by showing the structure and as argued above, it would be obvious to one of ordinary skill in the art to have used a secure fastener position such as having wherein the first bracket mounting cavity and the second bracket mounting cavity are configured at an angle of about 45° relative to a horizontal plane.
	With regards to claim 8, it would be obvious from the structure in Roach that the method steps wherein the first bracket mounting cavity and the second bracket mounting cavity communicate the base front with the base rear.
With regards to claim 9, it would be obvious from the structure in Roach that the method steps of wherein the first bracket mounting cavity and the second bracket mounting cavity are located proximate the base top.
With regards to claim 10, it would be obvious from the structure in Roach that the method steps wherein the bracket arm extends substantially perpendicularly away from the base front and includes a bracket arm length.
With regards to claim 12, it would be obvious from the structure in Roach that the method steps wherein the curtain rod cradle defines a rod cavity for containing a curtain rod and includes a curtain rod securing device configured to engage with the curtain rod to securely contain the curtain rod within the rod cavity.
	With regards to claim 15, it would be obvious from the structure in Roach that the method steps of having the bracket base is substantially oval in shape.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/12/21